          Case 1:18-cv-09723-AT Document 51 Filed 09/16/19 Page 1 of 3


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
JORGE A. LEON, on behalf of himself and all others                DOC #: _________________
similarly situated,                                               DATE FILED: 9/16/2019

                      Plaintiff,

              -against-                                                18 Civ. 9723 (AT)

GAZIVODA REALTY CO., INC., MAY REALTY                                     ORDER
GROUP, INC., A & E TIEBOUT REALTY, LLC,
ANTHONY S. GAZIVODA,

                Defendants.
ANALISA TORRES, District Judge:

        On October 23, 2018, Plaintiff, a superintendent and handyman, filed this action alleging
violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and the New York
Labor Law. Compl., ECF No. 1. On August 2, 2019, the parties notified the Court that they
reached a settlement and moved for approval of their settlement agreement. Letter, ECF No. 40.
On August 8, 2019, the Court denied the motion without prejudice on the grounds that the
settlement agreement contained (1) a restriction on Plaintiff’s future employment, and (2) a
mutual non-disparagement clause without a carve-out for truthful statements. ECF No. 41. On
August 28, 2019, the parties filed a revised settlement agreement (the “Revised Settlement”).
ECF No. 44. The parties provided supplemental submissions upon the Court’s request. See ECF
Nos. 48, 50. For the reasons stated below, the motion to approve the Revised Settlement is
GRANTED.

                                         DISCUSSION

   I.      Legal Standard

        The FLSA was enacted “to correct and as rapidly as practicable to eliminate” certain
“labor conditions detrimental to the maintenance of the minimum standard of living necessary
for health, efficiency, and general well-being of workers.” 29 U.S.C. § 202. Significantly,
“[r]ecognizing that there are often great inequalities in bargaining power between employers and
employees, Congress made the FLSA’s provisions mandatory; thus, the provisions are not
subject to negotiation or bargaining between employers and employees.” Lynn’s Food Stores,
Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982) (citing Brooklyn Sav. Bank v.
O’Neil, 324 U.S. 697, 706 (1945)).

        In accord with the FLSA’s mandatory provisions, an employer cannot settle claims of
unfair wages without approval of the Department of Labor or a United States district court. See
Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). Where, as here, the
parties seek approval from the district court, they must establish the settlement is “fair and
reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994, 2017 WL 1944154, at
            Case 1:18-cv-09723-AT Document 51 Filed 09/16/19 Page 2 of 3



*1 (S.D.N.Y. May 8, 2017). To determine whether a settlement is fair and reasonable, courts
consider:

         the totality of circumstances, including but not limited to the following factors: (1)
         the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
         will enable the parties to avoid anticipated burdens and expenses in establishing
         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). Courts should not approve agreements that
contain “highly restrictive confidentiality provisions” and “overbroad” releases of claims.
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

        The Revised Settlement provides for Defendants to pay a total of $11,250, with Plaintiff
to receive $6,986, and Plaintiff’s counsel to receive $4,263 in attorney’s fees and costs. Revised
Settlement ¶ 1; Letter at 2–3. The parties’ letter identify Plaintiff’s total possible recovery, if he
was to succeed on all of his FLSA claims at trial, to be approximately $25,000. ECF No. 48 at 1.
The parties assert that they were motivated to settle because both parties faced considerable risks
in proceeding forward with the litigation. Letter at 4. Additionally, the parties state that they
engaged in extensive arms-length bargaining with the assistance of an experienced mediator, and
there is no evidence of fraud or collusion. Id. at 3–4. The Court concludes, therefore, that the
Revised Settlement satisfies each of the Wolinsky factors.

        In addition, the Revised Settlement no longer prohibits Plaintiff from seeking
employment with Defendants. Revised Settlement ¶ 9. Although the Revised Settlement
includes a mutual non-disparagement clause, this clause does not “Plaintiff from making truthful
statements about his experience litigating [this case].” Revised Settlement ¶ 7. See Zhi Li Zhong
v. Rockledge Bus Tour Inc., No. 18 Civ. 454, 2018 WL 3733951, at *3 (S.D.N.Y. Aug. 6, 2018)
(non-disparagement clause was fair and reasonable where it contained a carve-out for truthful
statements about the plaintiffs’ experience litigating their case). Moreover, the release provision
in the Settlement is not overly broad, as it releases Defendants “from all claims that were

                                                   2
          Case 1:18-cv-09723-AT Document 51 Filed 09/16/19 Page 3 of 3



asserted in this action . . . as well as any and all claims which could have been asserted under the
Fair Labor Standards Act . . . and New York Labor Law.” Revised Settlement ¶ 3. The Court is,
therefore, satisfied that the Revised Settlement is fair and reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $3,493 in fees and $770 in
costs. Revised Settlement ¶ 1; Letter at 3. As for costs, Plaintiffs’ counsel may be reimbursed
for the “costs of this action.” 29 U.S.C. § 216(b); see also Collado v. Donnycarney Rest. LLC,
No. 14 Civ. 3899, 2015 WL 4737917, at *14 (S.D.N.Y. Aug. 10, 2015) (awarding reasonable
costs separately from attorney’s fees).

        The Court also finds that the requested attorney’s fees are reasonable. “[C]ourts regularly
approve attorney’s fees of one-third of the settlement amount in FLSA cases.” Meza v. 317
Amsterdam Corp., No. 14 Civ. 9007, 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015). The
award of attorney’s fees here represent one-third of the settlement amount. Letter at 3; see also
Run Guo Zhang v. Lin Kumo Japanese Rest. Inc., No. 13 Civ. 6667, 2015 WL 5122530, at *1
(S.D.N.Y. Aug. 31, 2015) (assessing the reasonableness of attorney’s fees independently of
costs).

        Courts use the lodestar method as a benchmark to further assess the reasonableness of
attorney’s fees, multiplying the hourly rate by the reasonable number of hours required by the
case. Stanczyk v. City of New York, 752 F.3d 273, 284 (2d Cir. 2014). Plaintiff’s counsel’s
lodestar calculation is $21,015 for work done by Joseph & Norinsberg, LLC on Plaintiff’s FLSA
claim. ECF No. 50. Chaya Gourarie, lead counsel on the matter, billed 48.32 hours at a rate of
$400 per hour. ECF No. 50-1. Gourarie is a senior litigation associate with seven years of
experience. Letter at 3. This rate is reasonable, as “[c]ourts in this District have determined in
recent cases that a fee ranging from $250 to $450 is appropriate for experienced litigators in
wage-and-hour cases.” Sakiko Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 437
(S.D.N.Y. 2014) (internal quotation marks and citation omitted); see also Easterly v. Tri-Star
Transp. Corp., No. 11 Civ. 6365, 2015 WL 337565, at *10 (S.D.N.Y. Jan. 23, 2015) (“Courts in
this District have determined that between $250 and $450 is an appropriate fee for experienced . .
. employment litigators.”). Paralegal Ana Guevara billed 13.5 hours at an hourly rate of $125,
ECF No. 50-2, which the Court also finds to be reasonable. See Long v. HSBC USA Inc., 14 Civ.
6233, 2016 WL 4764939, at *11 (S.D.N.Y. Sept. 13, 2016) (“As to the fees for paralegal work,
in recent FLSA actions, hourly rates between $100 and $150 for paralegal work have been found
to be reasonable.”). Given that the lodestar amount exceeds the fee request, and that “courts
regularly approve attorney’s fees of one-third of the settlement amount in FLSA cases,” Meza,
2015 WL 9161791, at *2, the Court finds that the fee award is reasonable.

       For the reasons stated above, the parties’ motion for settlement approval is GRANTED.
The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: September 16, 2019
       New York, New York



                                                 3
